Case: 13-40295      Document: 00512689439         Page: 1    Date Filed: 07/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40295
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             July 8, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MARCOS HELIODORO TORALES-SANCHEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:12-CR-852-1


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Marcos Heliodoro Torales-Sanchez
has moved for leave to withdraw and has filed original and supplemental briefs
in accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Torales-Sanchez has filed a response.
The record is not sufficiently developed to allow us to make a fair evaluation of
Torales-Sanchez’s claims of ineffective assistance of counsel; we therefore


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40295    Document: 00512689439     Page: 2   Date Filed: 07/08/2014


                                 No. 13-40295

decline to consider the claims without prejudice to collateral review. See United
States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s briefs and the relevant portions of the record
reflected therein, as well as Torales-Sanchez’s response.      We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. Torales-Sanchez’s motion for appointment
of new counsel is DENIED. See United States v. Wagner, 158 F.3d 901, 902-03
(5th Cir. 1998).




                                       2